Citation Nr: 0625634	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-37 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee



THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private emergency room on 
November 12, 2003.  




ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

It appears that the veteran had active service from June 1963 
to June 1965, although verification of the veteran's service 
is not of record.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 administrative decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Memphis, Tennessee.  The VAMC denied entitlement to payment 
or reimbursement for unauthorized medical expenses incurred 
at the Baptist Memorial Hospital Emergency Room on November 
12, 2003.  


REMAND

Under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§  
17.1000-17.1008 (2005), reimbursement of emergency treatment 
at a non-VA facility will be authorized under certain 
circumstances, including when VA facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; and when such care of services are rendered in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and, until 
such time as the veteran can be transferred safely to a VA 
facility.  Eligibility under 38 U.S.C.A. § 1725(b) requires 
that the veteran be enrolled in the VA health care system and 
had received care within the 24-month period preceding the 
emergency treatment for which reimbursement is sought.  
Additionally, the veteran must be personally liable for the 
payment, which means, inter alia, that the veteran does not 
have entitlement to care or services under a health plan 
contract.  

In this case, the record contains a bill reflecting emergency 
room treatment for a back disability on November 12, 2003 
from the Baptist Memorial Hospital.  However, the record 
before the Board consists only of a duplicate Medical 
Administrative Service (MAS) file only. The appellant's 
claims file and any original administrative file related to 
this claim maintained at the VAMC were not provided. Without 
the claims file and/or any original administrative file 
related to this claim that is maintained at the VAMC, the 
Board is unable to review information pertinent to this 
appeal.

The VAMC denied the claim based on the finding that a medical 
emergency did not exist at the time of the emergency room 
treatment on November 12, 2003.  The VAMC determined that 
care and services were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  

However, the record does not contain the medical record or 
opinion upon which the VAMC made this determination.  This 
record must be incorporated into the claims file before 
adjudication on the merits, particularly given the veteran's 
assertion that he did not live anywhere near the Memphis VAMC 
and that his physical condition at the time of treatment in 
question would not have allowed him to drive (or be driven) 
to the VAMC in Memphis.  In other words, the Board is unable 
to determine whether the criteria are met for reimbursement 
of private medical expenses under the Millennium Bill without 
the medical records (and medical opinion) on which the 
treatment was based. 

The veteran further noted that he spoke with personnel a VAMC 
nurse on duty regarding the private treatment, and asserts 
that phone records should document his conversation; however, 
there is no indication that the VAMC attempted to determine 
if previous authorization was provided.  Such an attempt must 
be made before adjudication on the merits.  It appears that 
the veteran is arguing that he had VA authorization for this 
treatment.  However, this issue was not addressed.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should associate with the 
record the appellant's claims file and 
any original administrative file related 
to this claim that may be maintained at 
the VAMC or the appropriate regional 
office.  If any such records are 
unavailable, the VAMC should prepare a 
formal unavailability memorandum 
explaining why the records could not be 
obtained.

2.  After obtaining appropriate 
authorization from the appellant, the 
medical records for emergency room 
treatment on November 12, 2003 from the 
Baptist Memorial Hospital should be 
obtained and associated with the claims 
file.  

3.  The VAMC must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 concerning the 
duty to notify and assist the veteran are 
accomplished.  38 U.S.C.A. §§ 5100, 5103, 
5103A and 5107 (West 2002).  This 
includes notification of the law, as well 
as compliance with the notice 
requirements explaining the respective 
responsibilities of the veteran and VA in 
obtaining evidence in connection with the 
instant claim.  

4.  IF NOT ALREADY ACCOMPLISHED, the VAMC 
should associate the veteran's entire 
administrative file, to include all 
reports of contact with the appellant and 
the Memphis VAMC staff, with the claims 
folder which relate to the November 12, 
2003 treatment at issue.

5.  Thereafter, the VAMC should review 
the evidence of record and re-adjudicate 
the issue on appeal, to include whether 
VA authorization was given prior to the 
treatment. If further development is 
necessary to comply with the applicable 
law and regulations, that development 
must be accomplished. The VAMC must 
provide adequate reasons and bases for 
its determination.  This includes 
obtaining and associating with the claims 
file the treatment records for the time-
period in question, and addressing the 
assertion of the appellant that VA 
treatment was not feasible due to the 
level of pain at the time of the private 
treatment in question.

6.  If the determination remains 
unfavorable to the veteran, the VAMC must 
issue a SSOC (in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal; 
this document should further reflect 
detailed reasons and bases for the 
decisions reached) and provide the 
appellant and his representative with an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



